Citation Nr: 0718508	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  97-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a headache disorder. 

2.  Entitlement to service connection for residuals of a 
right hip injury.

3.  Entitlement to service connection for residuals of an 
injury to the chin.

4.  Entitlement to service connection for residuals of a back 
injury, to include lumbar spine arthritis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
April 1967.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision in November 1996 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the benefits sought on 
appeal.  In November 2001 and October 2003, the Board 
returned this case for additional development.  The case was 
most recently returned to the Board in April 2006 for further 
appellate review.  



FINDINGS OF FACT

1.  In service in September 1965, the veteran was involved in 
an accident in which as a pedestrian he was struck by a motor 
vehicle.

2.  There is no competent medical evidence of record that the 
veteran's has residuals of a head injury, including the 
currently diagnosed headache disorder, that is causally or 
etiologically related service, including the September 1965 
service accident.

3.  There is no competent medical evidence of record that any 
currently diagnosed right hip disorder is causally or 
etiologically related service, including the September 1965 
service accident.

4.  The veteran sustained lacerations of the skin of his chin 
in the September 1965 service accident which was productive 
of current scars on his chin.

5.  There is no competent medical evidence of record that any 
currently diagnosed back disorder, including arthritis of the 
lumbar spine, is causally or etiologically related service, 
including the September 1965 service accident.   



CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include a headache 
disorder, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2006).

2.  Residuals of a right hip injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Residuals of a chin injury, specifically scars of the 
chin, were incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2006).
 
4.  Residuals of a back injury were not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letter) from the RO to 
the veteran dated in December 2001, March 2002 and May 2004.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection for three of the claimed 
disorders, the veteran is not prejudiced by the failure to 
provide him that further information.  And with respect to 
disability granted service connection by this decision, the 
Board also finds that the veteran will not by prejudiced 
since he will have an opportunity to express disagreement 
with any evaluation and/or effective dated assigned by the 
RO.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).
  
The veteran contends, as he has since July 1996, when he 
filed the service connection claims which are now before the 
Board for appellate review, that he has orthopedic 
disabilities and a headache disorder which are attributable 
to injuries which he sustained in service in September 1965 
when as a pedestrian he was struck by a motor vehicle.  
However, the record in the case does not contain any 
competent medical evidence showing medical findings or a 
medical opinion in writing by a physician or other health 
care provider qualified to render a medical opinion on the 
matter which medically links a disability for which the 
veteran has a pending service connection claim on appeal to 
any injury he sustained during his active military service.  

In written statements to VA and in hearing testimony, the 
veteran has said that in service he was treated as an 
inpatient at the base hospital of Fort Polk, Louisiana after 
he was walking on the grounds of the base and was struck by a 
motor vehicle.  

The veteran's service medical records reveal that on 
September 5, 1965, he was seen at the emergency room of the 
United States Army Hospital, Fort Polk, Louisiana, for a 
complaint of lacerations of the face and legs in an auto 
accident and that films [X-rays] showed no fractures.  The 
treatment note, which was signed by a service department 
physician, stated that the veteran would be admitted to the 
hospital's neurosurgery service "as a concussion case for 
observation."  

During the appeal period in this case, the veteran requested 
that VA obtain the clinical records of his inpatient 
treatment at the Fort Polk base hospital in September 1965, 
but in August 2002 the National Personnel Records Center, the 
likely depository of any such clinical records, reported to 
VA that a search of the Fort Polk hospital records for 
September 1965 had been conducted and no records of treatment 
of the veteran were found.

The veteran's available service medical records are negative 
for any complaint by him of symptoms related to his back or 
his chin.  His service medical records are also negative for 
any complaints of headaches.  The service medical records do 
show that, in November 1965, he was seen on three separate 
days at an Army unit dispensary for complaints of pain in his 
knees and in a hip [which hip not specified] but that all 
three occasions the service department physician who saw the 
veteran made a notation in his service medical records that a 
physical examination had disclosed "no evident pathology."  

The veteran's service medical records show that in calendar 
year 1966 he was seen seven times at the unit dispensary or 
at a battalion aid station for various medical complaints, 
none of which related to his back, his right hip, or his 
chin, or to his having headaches.  In September 1966, the 
veteran was seen by a service department physician at a 
plastic and maxillofacial surgical service concerning what, 
if anything, might be done medically about a scar on his 
forehead which was a residual of a laceration he had 
sustained on September 5, 1965.  

In a report of medical history in January 1967 for the 
purpose of separation from service, the veteran answered in 
the negative the questions whether he had or had ever had 
swollen or painful joints, frequent or severe headache, a 
bone, joint, or other deformity, lameness, or arthritis.  

At a medical examination in January 1967 for the purpose of 
separation from service, the veteran's head, face, lower 
extremities, spine, and his musculoskeletal system other than 
the spine were all evaluated as normal.  Prior to his 
discharge from the Army in April 1967, the veteran stated in 
writing that there had been no change in his medical 
condition since his medical examination in January 1967.

There is no competent medical evidence of record that 
arthritis of the veteran's lumbosacral spine or arthritis of 
other joints was manifested to any degree within one year of 
his April 1967 separation from active service.  

In order to determine whether the veteran currently has the 
disabilities for which he is seeking service connection in 
his claims on appeal and, if so, whether any such current 
disability had onset during his active military service or is 
etiologically related to such service, see 38 C.F.R. 
§ 3.159(c)(4), and pursuant to the remand orders of the 
November 2001 and October 2003 remands in this case, the 
veteran was afforded VA medical examinations in October 2002 
of his joints, bones, and nervous system as well as imaging 
studies, which included X-rays of his lumbar spine and hips 
and a CT scan of his pelvis and hips.  The examining VA 
physicians reported that the veteran currently is diagnosed 
with a chronic headache disorder and with osteoarthritis of 
his lumbar spine and hips.  

The VA physicians who conducted the VA joints, bones, and 
neurological examinations of the veteran in October 2002, in 
response to medical questions posed to them by the remand 
orders of the Board's November 2001 and October 2003 remands 
of the case, provided medical nexus opinions on the medical 
questions of whether the veteran's currently diagnosed 
chronic headache disorder and osteoarthritis of the lumbar 
spine and hips are medically linked to any event, injury, or 
disease during his active service.  As to each such medical 
issue, the medical opinion of the VA physician who reviewed 
the veteran's pertinent medical records in his claims file 
and performed a clinical examination of the veteran was that 
it is less likely than not that the current disability of the 
veteran is related to service.  

There is no competent medical evidence of record contrary to 
the medical opinions of record of the VA physicians who 
reviewed the veteran's medical history and clinically 
evaluated him in October 2002.  

As a layman without medical training or expertise, the 
veteran is not qualified to provide a medical opinion on a 
question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and so the 
personal beliefs he expressed in written statements to VA and 
in hearing testimony on the medical question of the likely 
etiology of his headaches and of his arthritis of the low 
back and hips are lacking in probative value.  The same is 
true of the opinions expressed by the veteran's wife in her 
written statements to VA and in her hearing testimony.  

There is no competent or credible evidence of record in 
support of the veteran's claims for service connection for 
residuals of a head injury, to include chronic headaches, for 
residuals of a right hip injury, or for residuals of a back 
injury, to include lumbar spine arthritis.  The preponderance 
of the evidence is against those claims, and entitlement to 
service connection for residuals of a head injury, to include 
chronic headaches, residuals of a right hip injury, and 
residuals of a back injury, to include lumbar spine 
arthritis, is not established.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Caluza, Espiritu, supra.  

With regard to the issue of entitlement to service connection 
for residuals of an injury to the chin, it is noted that 
service connection is in effect for facial scars but that the 
rating action which granted entitlement to service connection 
for facial scars in listing and discussing the veteran's 
facial scars which are residuals of injuries he sustained in 
the incident in service in September 1965 did not mention 
scars on his chin.  It is also noted that a VA physician who 
conducted a VA scars examination of the veteran in October 
2002 reported that the veteran had multiple scars on his face 
and chin and stated a medical opinion that all of such scars 
are related to the lacerating injuries which the veteran 
sustained in service in the incident of September 1965.  

Although the reasons and bases section of a supplemental 
statement of the case furnished by the RO to the veteran in 
March 2003 indicated that service connection was already in 
effect for scars on the chin, residuals of an in-service 
injury, the VA rating sheets in this case fail to show that 
service connection has been granted for scars on the chin as 
part and parcel of service-connected facial scars.  A 
supplemental statement of the case may not be used to 
announce adjudicatory decisions by a VA RO.  See 38 C.F.R. 
§ 19.31(a) (2006).  For those reasons and in the interests of 
due process and clarity, service connection for scars on the 
chin, residuals of an injury to the chin, will be granted by 
this Board decision.

There is no indication whatsoever in the record that the 
veteran has or ever has had a disorder or disability of his 
chin other than scars related in any way to his active 
military service.  No physician or other health care 
provider, VA or non-VA, has so found.  On that basis, the 
Board finds that entitlement to service connection for 
residuals of a chin injury other than scars of the skin of 
the chin is not established.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Caluza, Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for residuals of a head injury, 
to include chronic headaches, residuals of a right hip 
injury, residuals of a back injury, to include lumbar spine 
arthritis, and residuals of a chin injury other than scars of 
the chin, the benefit of the doubt doctrine does not apply on 
those issues.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for claimed residuals of a head injury, to 
include chronic headaches, is denied. 

Service connection for residuals of a right hip injury is 
denied.

Service connection for residuals of an injury to the chin, 
specifically for scars on the chin, is granted.

Service connection for residuals of a back injury, to include 
lumbar spine arthritis, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


